Citation Nr: 1726209	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  His decorations include the Purple Heart and the Combat Infantryman Badge.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board previously Remanded this case for additional development in January 2014.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. It is as likely as not that the Veteran has experienced suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work setting); inability to establish and maintain effective relationships, resulting in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Veteran reported having no hallucinations.  The evidence does not show gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others.  He has been independent in all of his activities of daily living.  The Veteran does not suffer from disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

2. The Veteran is prevented from securing and maintaining substantially gainful employment by his service-connected PTSD and coronary artery disease (CAD).  


CONCLUSION OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103 (a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim would serve no useful purpose.  Further, the Board is granting in full TDIU sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II. Increased Ratings for PTSD

Law and Regulations

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including worker a work like setting); inability to establish and maintain effective relationships.

Entitlement to a 100 percent scheduler evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a) (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning score scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Because this case was pending before the effective date of the regulatory change, the Board may consider the several global assessment of functioning scores assigned by VA examiners and other mental health personnel.  See 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).

Under DMS-IV, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Legal Analysis

Facts concerning the Veteran's PTSD: 

In an April 2008 VA examination, the Veteran reported that he had passive thought of death, but suggested no active suicidal ideation with intent or plan.  He told the examiner that he had thoughts of harming others when angry, but did not report any recent violent behavior.  The GAF score of 47 was assigned.  

The examiner noted that the Veteran had made a satisfactory adjustment prior to entering military service to the extent that there were no indications of behavior control problems, subjective unhappiness, or family dysfunction.  

During this examination, the Veteran was diagnosed with PTSD under the DSM-IV criteria as result of his service in Vietnam.  He was exposed to multiple combat traumas including witnessing other's deaths and sustaining shrapnel wounds.  Upon discharge the Veteran reported severe PTSD symptoms, which he had been managing with alcohol abuse.  The examiner noted that his functioning improved with his marriage, but deteriorated significantly with his divorce and the loss of contact with his daughters.  The examiner observed that his PTSD most likely made him more emotionally vulnerable to those losses.  Subsequently, the Veteran described a period of over five years of substance abuse and active suicidal ideation.  

The examiner found that his emotional functioning improved somewhat with the development of the relationship with his then fiancé, but that he continued to experience clinical levels of PTSD symptoms.  The examiner concluded that the most concerning was the Veteran's anger issues and his continued heavy drinking and also that his alcohol and marijuana use were used as primary coping strategies to manage PTSD symptoms.  

A June 2008 Consultation Record notes that the Veteran was not psychotic, nor was there evidence of cognitive deficits.  During the exam, the examiner noted that the Veteran demonstrated the ability to sit with his anxiety and put words to his feelings during this hour long assessment.  He was assigned the GAF score of 48.  

In a March 2009 VA examination, the Veteran reported daily intrusive thoughts and nightmares several times a month.  The examiner found that the Veteran had avoidance symptoms including anhedonia, difficulty remembering Vietnam experiences, interpersonal detachment, and emotional numbing.  The Veteran stated that he spaced out and felt detached from others.  The Veteran's arousal symptoms included sleep disturbance, irritability, hypervigilance, and heightened startle response.  

The examiner observed that the Veteran had a significant issue with anger.  The Veteran remained easily activated.  The Veteran reported an incident where he had an argument with an ex-Marine and wanted it to become physical.  He reported that he often had episodes of road rage, resulting in chasing other drivers.  The GAF score of 47 was assigned.  

In this examination, the examiner found that the Veteran again reported symptoms highly similar to those provided in his previous evaluation.  He continued to experience disturbed sleep, nightmares 3-4 times per month about combat and being "sent back there."  He reported exaggerated startled response, hypervigilance, difficulty concentrating.  The Veteran's symptoms of avoidance included avoidance of reminders of the war, and prominent symptoms of emotional numbing, such as feeling detached from others, having moderate anhedonia, and a somewhat restricted range of affect.  The Veteran continues to have instances of irritability, which had been affecting his relationship with his wife.  He described some anger, including a long history of road rage.  He also reported some memory difficulties and a need to write everything down.  The Veteran also reported moderately depressed mood, sleep disturbance as described above, significant anhedonia, and ongoing suicidal ideation, without intent or plan.  The GAF score of 45 was assigned.  

In a July 2014 examination, the Veteran reported symptoms similar to those found in previous examinations.  The Veteran reported limited contact with his two daughters, minimal social supports outside of his wife, and limited engagement in activities of interest.  The Veteran also reported that his anger/irritability, substance use, loss of interest in once enjoyable activities, poor sleep and resulting low motivation/energy, and discomfort in social setting impacts his ability to function socially. 

In a May 2016 VA examination, the Veteran reported the following symptoms:  daily intrusive memories of Vietnam, 3-4 nightmares, becoming emotionally upset 4-5 times when reminded of Vietnam, physiological arousal 6-7 times in response to trauma reminders, avoidance of trauma reminders (e.g., discussion about military experiences, crowds, traffic, people getting close in his personal space/touching him, loud noises), self-blame, strong negative feelings of fear, guilt, and shame, irritability/anger (e.g., getting out of his car a few times and confronting people in a fit of road rage), ongoing substance abuse, hypervigilance (e.g., getting up numerous times a night to check that doors remain locked), exaggerated startle response a few times, trouble concentrating (e.g., "I daydream quite a bit," "I forget things"), and disrupted sleep (e.g., getting about 3-4 hours nightly.)  

The Veteran reported passive suicidal ideation one or two times monthly.  He denied plan to harm himself since incident many years ago following first divorce when he put a gun in his mouth.  The Veteran reported homicidal ideation, at times, but stated "I'd get in trouble if I do it, and I would never want to go to jail."  He reported feelings of anger towards individual who prevented him from being able to obtain carpentry jobs.  He reported that he sees this person often, "but I just bit my tongue and say nothing."  

The May 2016 examiner observed that the Veteran appeared well-groomed with facial hair appropriately trimmed in a beard.  Rapport was quickly established and maintained throughout evaluation.   The Veteran was cooperative, alert and fully oriented to place, time, person, and situation, and made appropriate eye contact with the examiner.  

The examiner stated that the Veteran's alcohol and marijuana use were used as primary coping strategies to manage PTSD symptoms.  Symptoms similar to those in previous examinations were observed. 

Legal Analysis: 

With resolution of reasonable doubt in his favor, the Veteran's PTSD symptomatology more nearly approximates the 70 percent criteria because the record summarized above indicates that he suffered from suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with respect to difficulty in adapting to stressful circumstances (including work setting); inability to establish and maintain effective relationships, resulting in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

Here, the medical examiners consistently found that the Veteran had significant anger problems.  He has road rage very often and he reports that he had an argument with an ex-Marine where he entertained a thought of becoming violent.  The examiners noted that he has impaired impulse control, which appears to be affecting his ability to function appropriately in a social setting.  He also reported that he had issues in interpersonal relationship with various individuals including his ex-wife, his coworkers, and supervisor, indicating his inability to maintain effective relationships.  Indeed, his dysfunctional relationship with his coworker, he believes, led to his inability to gain an employment.  From early on, he also had suicidal and homicidal ideation.  Lastly, the Veteran has been assigned the GAF score ranging between 45 and 47, which indicates serious symptoms or any serious impairment in social or occupational functioning.  

Therefore, after carefully reviewing the extensive VA clinical data pertaining to the Veteran's service-connected PTSD and resolving the benefit of the doubts in favor of the Veteran, the Board finds that the criteria for the 70 percent evaluation for PTSD have been met for the period starting from October 16, 2007.   38 C.F.R. § 4.130, Diagnostic Code 9411 (2016); 38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

However, the Veteran's symptomatology does not meet the criteria for the 100 percent disabling.  The Veteran reported no incidents of having hallucinations.  The evidence does not show gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others.  The May 2016 VA examination noted that he was independent in all of his activities of daily living.  For the May 2016 examination, the Veteran showed up well-groomed with facial hair appropriately trimmed in a beard.  During the examination interview, rapport was quickly established and maintained throughout evaluation.   The Veteran was cooperative, alert and fully oriented to place, time, person, and situation, and made appropriate eye contact with the examiner.  Further, the evidence demonstrated that the Veteran does not suffer from disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In conclusion, the evidence demonstrates that it is as likely as not that the Veteran's PTSD symptoms are fully and appropriately addressed by the criteria for a 70 percent rating after October 13, 2017, but there is no suggestion that the Veteran suffered from any of the symptoms listed in the 100 percent criterion.  Therefore, a 100 percent rating for PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

III. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disable person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  TDIU can be implied.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, in support of his claim, the Veteran completed and submitted VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability") in January 2009.  It identified 4 previous employers and indicated that the Veteran worked as computer repairman full-time in 1984 and that he also worked in carpentry since 1997.  He reported that he tried to get work whenever he could, but indicated that he had no income earned in the past year.  Therefore, the Board considers whether the Veteran is entitled to TDIU.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In circumstances where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16 (b).

The Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

Here, service connection is currently in effect for the following disabilities: PTSD (70% disabling); CAD (30% disabling); tinnitus (10% disabling).  He is also service connected for shrapnel wound residuals currently rated noncompensably disabling.  The Veteran's rating for his PTSD is 70%, which meets the first criterion cited above.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

It remains to be determined whether the Veteran's service-connected disabilities render him unemployable.   

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Turning to the record, the Veteran reported that his highest level of education is two years of college education in electronics.  Shortly after the divorce in around 1987, the Veteran had a car accident, was out of work for 3 months, and received a pink slip on the first day of coming back to work in electronics company.  He reports that he worked in the industry for 10 years before the accident.  The record indicates that the Veteran was engaged in some carpentry work since 1997 until about 2010, but he also reports that he has not held full-time employment since 2004.  See May 2016 PTSD VA examination, Social/marital/family history and occupational and educational history;  April 2014 Veteran's Application for Increased Compensation Based on Unemployability.  He reports that he retired in about 2013.  See May 2016 VA examination.  The last reported position is in carpentry in a temporary employment lasting for 4 days with hourly wage of $20.  Id.  The Veteran reports that his former friend "booked [him] down for saying something [he] never said," and after 4 days, he was laid off.  He reports that since this incident, "no one ask [him] to do any work anymore" because he is sure that his friend talked to a lot of people.  Id.  

Moreover, an October 2016 VA heart examination report indicates that he could walk up to a mile and climb up to 3 to 4 flights of stairs.  He can perform all his indoor and outdoor chores including mowing the lawn with a push mower and using a snow blower.  However, the VA examiner concluded that the Veteran's heart condition impacted his ability to work because he may have difficulty performing heavy manual labor due to his heart condition. 

Lastly, in a July 2016 statement, the Veteran reports that his PTSD does affect his ability to be focused and concentrate at work.  He gets easily distracted and forgets things frequently causing difficulties in handling work and keeping up with others.  He has severe depression and has problems with motivation to keep up at work.  In addition, he doesn't sleep well because of nightmares and bad dreams making rest difficult.  As a result, he states that he doesn't have the energy to function well during the day in an employment setting.  

The Board acknowledges there is no medical opinion that clearly indicates the Veteran's service connected PTSD and CAD render him unemployable due to his mental and physical conditions caused by his service-connected disabilities.   

Here, however, the evidence shows that it is more likely than not that the Veteran is not capable of performing physical and mental acts required by employment in carpentry-his latest occupation.  His cardiac problems preclude significant physical employment, and his psychiatric pathology results in lack of concentration and irritability, likely making more sedentary employment unlikely.

Indeed, the Veteran reports that he wishes that he were able to work.  However, the Veteran's PTSD symptoms contribute to his difficulties in having functional social relationships with non-family members.  He already has an experience of strained relationship with his coworker, which he believes caused him not to be able to find work from carpentry employers.  As he reports, his memory problems, sleep issues, and lack of motivation as caused by his PTSD would render him less than functional at a work setting.  Even though the Veteran could conduct ordinary daily activities such as lawn mowing, the medical examiner concluded that he would have difficulties in conducting manual labors required by carpentry.  

Therefore, the Board finds that it is more likely than not that the Veteran is not capable of performing physical acts required by employment and his mental condition prevents him from having functional relationships at work place.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Hence, the requirement for a TDIU is met.  


ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted after October 16, 2007, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


